DETAILED ACTION
This Office Action is in response to Applicant’s Amendment and Remarks filed on 07/22/2022. This Action is made FINAL.
Claims 1-5 received on 07/22/2022 are considered in this Office Action. Claims 1-5 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect claim interpretation under 35 U.S.C. 112(f) have been fully considered but are not persuasive. The basis of the argument comes from the Applicant’s allegation that the claim elements are well known to persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure. The Examiner respectfully disagreed, as the generic place holders “imaging device”, “target position candidate detector”, "operation member”, "control device”, and "operation input member” as recited in the claims are not well-known structures within the art. For example, a digital detector is a known structure but not “target position candidate” detector.
Although applicant’s remarks clearly indicate the intention to avoid claim interpretation under 35 U.S.C. § 112(f), the limitations fail to recite sufficient structure to perform the claimed function and applicant has not presented a persuasive argument showing that the generic placeholders are well-understood and sufficient structures to perform the claimed function.
The lack of recitation of “means” or “step” in the claims is irrelevant because the claims recite generic placeholders coupled to functional language, and do not provide sufficient well-known structure (see Claim Interpretation section, below). 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

In order to avoid claim interpretation under 35 U.S.C. § 112(f), the examiner recommends amending the claim language to recite well-understood structures within the art, such as:
“camera”, as supported by pg 8 lines 18-24 of the specification, instead of “imaging device”;
“electronic control unit (ECU) and/or CPU”, as supported by pg 11 lines 3-5 of the specification, instead of “target position candidate detector”;
 “touch panel”, as supported by pg 10 lines 13-18 of the specification, instead of “operation member”;
“electronic control unit (ECU) and/or CPU”, as supported by pg 11 lines 3-5 of the specification, instead of “control device”;
“steering wheel, an accelerator pedal, a brake pedal, and/or a shift lever”, as supported by pg 10 lines 13-18 of the specification, instead of “operation input member”.

In the Remarks, Applicant argues that Hayakawa fails to disclose the following additional new limitations (Remarks, pg 5):
wherein when a prescribed input by the occupant, which corresponds to a request for the autonomous movement operation to autonomously move the vehicle to the target position to park the vehicle, is received by the operation member,
the target position candidate detector calculates a trajectory of the vehicle from the current position of the vehicle to each target position candidate while the occupant is moving the vehicle straight, and sets a certain target position candidate as a parking position candidate where the vehicle can be parked in a case where the trajectory of the vehicle can be calculated for the certain target position candidate

Examiner respectfully disagrees. 
Regarding (a), Hayakawa teaches when a prescribed input by the occupant, which corresponds to a request for the autonomous movement operation to autonomously move the vehicle to the target position to park the vehicle, is received by the operation member (FIG. 2 S106-109; par [0081]: “In step S107, the target parking space Mo is set and presented. In the example of FIG. 6C, the recommended available parking space Mr is displayed at the position of the parking space PL5. When, in this state, the driver or passenger touches the displayed portion of the recommended available parking space Mr, the control device 10 sets the parking space PL5 as the target parking space Mo”; par [0064] Referring again to FIG. 2, in step S106, a determination is made as to whether or not a target parking space Mo is input. […]. For example, when the display 21 is a touch panel-type display, the driver or a passenger touches a portion representing a desired parking space thereby to designate the target parking space Mo, and information on the target parking space Mo is input to the control device 10”; par [0086]: “In step S109, the parking assist apparatus 100 according to one or more embodiments of the present invention executes the parking assist process or the automated parking process. The parking assist apparatus 100 according to one or more embodiments of the present invention controls the operation of the drive system 40 via the vehicle controller 30 so that the subject vehicle moves along the travel route”).
Regarding (b), Hayakawa teaches the target position candidate detector calculates a trajectory of the vehicle from the current position of the vehicle to each target position candidate while the occupant is moving the vehicle straight (FIG. 4A-4C; FIG. 6A-6E; par [0044]: “For example, when the vehicle speed of the subject vehicle is a predetermined vehicle speed threshold or less and this state continues for a predetermined time or more, the control device 10 determines that the subject vehicle is traveling in a parking area”; par [0082]: “FIG. 6D thereby to present the target parking space Mo to the driver and passengers. The driver and passengers find the messages included in the image 21C and can confirm that the automated driving can be started”, wherein the messages of 21C “Stop beside empty park space” indicates that the driver is in control of the vehicle), and sets a certain target position candidate as a parking position candidate where the vehicle can be parked in a case where the trajectory of the vehicle can be calculated for the certain target position candidate (FIG. 4A-4C; par [0049]: “FIG. 4A is a first view for describing an example of the parking assist process according to one or more embodiments of the present invention. In FIG. 4A, arrows represent a travel route when the vehicle is parked by automated driving. Dotted circles represent the available parking spaces Me detected at the position P1. In the parking area illustrated in FIG. 4A, an obstacle M1 exists on the parking space PR8, and the control device 10 therefore does not specify the parking space PR8 as an available parking space Me. With regard to the parking space PL8, a travel route cannot be ensured in the automated driving because a wall W interferes with the travel route (corresponding to dotted arrows in FIG. 4A), and the parking space PL8 is therefore not a parking space suitable for the automated driving. Accordingly, the control device 10 does not specify the parking space PL8 as an available parking space Me. Parked vehicles exist in the parking spaces PR1, PR4, PR6, and PL3, and the control device 10 therefore does not specify them as available parking spaces Me. The control device 10 specifies the parking spaces PL1, PL2, PL4 to PL7, PR2, PR3, PR5, and PR7 as available parking spaces Me”; par [0048]: “When parking spaces that satisfy the above three conditions are specified, the control device 10 determines whether or not obstacles are present in the specified parking spaces using the detection data from the ranging device 3. In addition, the control device 10 determines whether or not the specified parking spaces are those into which parking is possible by automated driving, on the basis of a travel route of the automated driving. For example, parking spaces for which a travel route of the automated driving cannot be ensured, such as parking spaces facing a wall, do not correspond to parking spaces into which parking is possible by the automated driving. Then, the control device 10 sets parking spaces, among the specified parking spaces, in which no obstacles exist and into which parking is possible by the automated driving, as the available parking spaces Me. Thus, the control device 10 detects the available parking spaces Me”, wherein “a travel route cannot be ensured in the automated driving because a wall W interferes with the travel route (corresponding to dotted arrows in FIG. 4A)” indicates target position candidate detector calculates a trajectory of the vehicle from the current position of the vehicle to each target position candidate while the occupant is moving the vehicle straight, and “the control device 10 sets parking spaces, among the specified parking spaces, in which no obstacles exist and into which parking is possible by the automated driving” indicates setting a certain target position candidate as a parking position candidate where the vehicle can be parked in a case where the trajectory of the vehicle can be calculated for the certain target position candidate).
For the reasons above, Applicant’s arguments are not persuasive, and therefore the rejections of claims 1-5 are maintained.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are:
Claim 1: imaging device (generic placeholder) configured to (function) 
Claim 1: target position candidate detector (generic placeholder) configured to (function) 
Claim 1: operation member (generic placeholder) configured to (function) 
Claims 1-5: control device (generic placeholder) configured to (function) 
Claim 5: operation input member (generic placeholder) configured to (function) 
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Regarding “imaging device”, it is interpreted to cover the corresponding structure of camera and equivalents thereof as supported by pg 8 lines 18-24 of the specification reproduced below:
[pg 8 lines 18-24] The external cameras 19 are devices configured to capture images around the vehicle. Each external camera 19 consists of a digital camera using a solid imaging element such as a CCD or a CMOS, for example. The external cameras 19 include a front camera for capturing an image in front of the vehicle and a rear camera for capturing an image to the rear of the vehicle. The external cameras 19 may include a pair of left and right side cameras that are provided in the vicinity of the door mirrors of the vehicle to capture images on left and right sides of the vehicle.

Regarding “target position candidate detector” and “control device”, they are interpreted to cover the corresponding structure of electronic control unit (ECU) and/or CPU and equivalents thereof as supported by FIG. 1 and a portion of the specification reproduced below:
[pg 11 lines 3-5] The control device 15 consists of an electronic control unit (ECU) that includes a CPU, a nonvolatile memory such as a ROM, a volatile memory such as a RAM, and the like. The CPU executes operation processing according to a program so that the control device 15 executes various types of vehicle control. The control device 15 may consist of one piece of hardware, or may consist of a unit including multiple pieces of hardware.

Regarding “operation member”, it is interpreted to cover the corresponding structure of touch panel and equivalents thereof as supported by a portion of the specification of the specification reproduced below:
[pg 10 lines 13-18] The HMI 14 is an input/output device for receiving an input operation by the occupant and notifying the occupant of various kinds of information by display and/or voice. The HMI 14 includes, for example, a touch panel 32 that includes a display screen such as a liquid crystal display or an organic EL display and is configured to receive the input operation by the occupant.

Regarding “operation input member”, it is interpreted to cover the corresponding structure of steering wheel, an accelerator pedal, a brake pedal, and a shift lever and equivalents thereof as supported by FIG.1 and portions of pg 10 lines 13-18 of the specification of the specification reproduced below:
[pg 9 lines 13-18] The operation input member 11 is provided in a vehicle cabin to receive an input operation performed by the occupant (user) to control the vehicle. The operation input member 11 includes a steering wheel 22, an accelerator pedal 23, a brake pedal 24 (brake input member), and a shift lever 25 (a shift member).
[pg 14 lines 1-5] The vehicle state determining unit 46 determines that the vehicle is in the prohibition state when the occupant performs a driving operation (override operation) of the operation input member 11. The override operation is an operation to override (cancel) the autonomous movement (namely, the autonomous parking operation or the autonomous unparking operation) of the vehicle.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (US 20180322349 A1), in view of Yamamoto et al. (US20200238909A1, Yamamoto).

Regarding claim 1, Hayakawa teaches a parking assist system for autonomously moving a vehicle from a current position to a target position, the system comprising: 5
an imaging device configured to capture an image of surroundings of the vehicle as a surrounding image (par [0039]: “Specifically, in step S101, the control device 10 of the parking assist apparatus 100 according to one or more embodiments of the present invention acquires images captured by the cameras 1a to 1d attached to multiple sites of the subject vehicle. The cameras 1a to 1d capture images of boundary lines of parking spaces around the subject vehicle and objects existing around the parking spaces. The cameras 1a to 1d may be CCD cameras, infrared cameras, or other appropriate imaging devices.”); 
an external environment sensor configured to detect an object surrounding the vehicle and to acquire position information including distance and direction of the object (par [0039]: “Specifically, in step S101, the control device 10 of the parking assist apparatus 100 according to one or more embodiments of the present invention acquires images captured by the cameras 1a to 1d attached to multiple sites of the subject vehicle. The cameras 1a to 1d capture images of boundary lines of parking spaces around the subject vehicle and objects existing around the parking spaces”);
a target position candidate detector configured to detect at least one target position candidate, each target position candidate consisting of an undelimited parking space defined in a parking area larger than the vehicle around the vehicle based on the detection result of the external environment sensor (FIG. 2 S101), a delimited parking space around the 10vehicle, or an unparking space available on a passage (FIG. 4A; par [0043]: “Referring again to FIG. 2, in step S103, available parking spaces Me are detected. The available parking spaces Me are parking spaces into which the subject vehicle can be parked. The control device 10 detects the available parking spaces Me on the basis of the images captured by the cameras 1a to 1d and/or the ranging signals from the ranging device 3”; par [0047]: “When the candidate of a frame line detected from the overhead image satisfies the following three conditions, the control device 10 detects the candidate of a frame line as a frame line and detects a space defined by the frame line as a parking space. The first condition is that the distance from the candidate of another frame line or a detected frame line falls within a predetermined threshold range (e.g. an actual distance of 2 to 2.5 [m]). The second condition is that the relative angle with the candidate of another frame line or a detected frame line falls within a predetermined threshold range (e.g. −10° to +10°). The third condition is that lines extracted as candidates of parking frame lines do not include a line having a length equal to or smaller than a first line length threshold that is preliminarily set (e.g. a length corresponding to an actual distance of 15 [m]). In the above description, when the three conditions are satisfied, a white line is detected, but the present invention is not limited to this. In an alternative embodiment, when any combination of the conditions is satisfied or when at least one condition is satisfied, a white line may be detected”, wherein FIG. 4A shows “Me” which are target position candidates and is an available parking space of an undelimited parking space defined in a parking area around the vehicle, a delimited parking space around the 10vehicle extracted based on the surrounding image, or an unparking space available on a passage;
a display device configured to display the surrounding image and the at least one target position candidate on a screen (FIGs. 6A-6E; par [0063]: “As illustrated in FIG. 6A, parking spaces PL2, PL4, PL5, PR2, PR3, and PR5 are displayed with circles representing the available parking spaces Me, and the parking space PL4 is displayed with a dotted frame representing the recommended available parking space Mr. The parking spaces PL3 and PR4 are each displayed with an overhead image of a part of a vehicle. The driver and passengers of the subject vehicle can confirm the positions of the available parking spaces Me and the position of the recommended available parking space Mr from the display screen of the display 21”; par [0042]: “Examples of a generated overhead image 21A are illustrated in FIGS. 6A to 6E, which will be described later. These figures each illustrate a display example that simultaneously displays the overhead image (top view) 21A around the subject vehicle and a monitoring image (normal view) 21B around the subject vehicle”); 
an operation member configured to receive an operation by an occupant of the vehicle (par [0064]: “For example, when the display 21 is a touch panel-type display, the driver or a passenger touches a portion representing a desired parking space thereby to designate the target parking space Mo, and information on the target parking space Mo is input to the control device 10.”); and 
15a control device configured to control screen display of the display device, to set the target position candidate selected by the occupant via the operation member as the target position, and to control an autonomous movement operation to autonomously move the vehicle to the target position to park or unpark the vehicle (FIG. 2 S107-S109; par [0064]: “For example, when the display 21 is a touch panel-type display, the driver or a passenger touches a portion representing a desired parking space thereby to designate the target parking space Mo, and information on the target parking space Mo is input to the control device 10”; par [0083]: “Referring again to FIG. 2, in step S108, the control device 10 calculates a travel route for moving the subject vehicle to the target parking space Mo. The user designates the parking space PL5, which is presented as the recommended available parking space Mr as illustrated in FIG. 4C, as the target parking space Mo. The user touches the parking space PL5, which is displayed on the touch panel-type display 21, to designate this parking space as the target parking space Mo. Through this operation, the target parking space Mo is determined. As illustrated in FIG. 4D, the subject vehicle V moves to the position P4 on the side of the target parking space PL5 (Mo). This position P4 is the automated parking start position for the subject vehicle”; par [0086]: “In step S109, the parking assist apparatus 100 according to one or more embodiments of the present invention executes the parking assist process or the automated parking process. The parking assist apparatus 100 according to one or more embodiments of the present invention controls the operation of the drive system 40 via the vehicle controller 30 so that the subject vehicle moves along the travel route”), 
wherein when a prescribed input by the occupant, which corresponds to a request for the autonomous movement operation to autonomously move the vehicle to the target position to park the vehicle, is received by the operation member (FIG. 2 S106-109; par [0081]: “In step S107, the target parking space Mo is set and presented. In the example of FIG. 6C, the recommended available parking space Mr is displayed at the position of the parking space PL5. When, in this state, the driver or passenger touches the displayed portion of the recommended available parking space Mr, the control device 10 sets the parking space PL5 as the target parking space Mo”; par [0064] Referring again to FIG. 2, in step S106, a determination is made as to whether or not a target parking space Mo is input. […]. For example, when the display 21 is a touch panel-type display, the driver or a passenger touches a portion representing a desired parking space thereby to designate the target parking space Mo, and information on the target parking space Mo is input to the control device 10”; par [0086]: “In step S109, the parking assist apparatus 100 according to one or more embodiments of the present invention executes the parking assist process or the automated parking process. The parking assist apparatus 100 according to one or more embodiments of the present invention controls the operation of the drive system 40 via the vehicle controller 30 so that the subject vehicle moves along the travel route”),
the target position candidate detector calculates a trajectory of the vehicle from the current position of the vehicle to each target position candidate while the occupant is moving the vehicle straight (FIG. 2 S103-S105; FIG. 4A-4C; FIG. 6A-6E; par [0044]: “For example, when the vehicle speed of the subject vehicle is a predetermined vehicle speed threshold or less and this state continues for a predetermined time or more, the control device 10 determines that the subject vehicle is traveling in a parking area”; par [0082]: “FIG. 6D thereby to present the target parking space Mo to the driver and passengers. The driver and passengers find the messages included in the image 21C and can confirm that the automated driving can be started”, wherein the messages of 21C “Stop beside empty park space” indicates that the driver is in control of the vehicle), and sets a certain target position candidate as a parking position candidate where the vehicle can be parked in a case where the trajectory of the vehicle can be calculated for the certain target position candidate (FIG. 4A-4C; par [0049]: “FIG. 4A is a first view for describing an example of the parking assist process according to one or more embodiments of the present invention. In FIG. 4A, arrows represent a travel route when the vehicle is parked by automated driving. Dotted circles represent the available parking spaces Me detected at the position P1. In the parking area illustrated in FIG. 4A, an obstacle M1 exists on the parking space PR8, and the control device 10 therefore does not specify the parking space PR8 as an available parking space Me. With regard to the parking space PL8, a travel route cannot be ensured in the automated driving because a wall W interferes with the travel route (corresponding to dotted arrows in FIG. 4A), and the parking space PL8 is therefore not a parking space suitable for the automated driving. Accordingly, the control device 10 does not specify the parking space PL8 as an available parking space Me. Parked vehicles exist in the parking spaces PR1, PR4, PR6, and PL3, and the control device 10 therefore does not specify them as available parking spaces Me. The control device 10 specifies the parking spaces PL1, PL2, PL4 to PL7, PR2, PR3, PR5, and PR7 as available parking spaces Me”; par [0048]: “When parking spaces that satisfy the above three conditions are specified, the control device 10 determines whether or not obstacles are present in the specified parking spaces using the detection data from the ranging device 3. In addition, the control device 10 determines whether or not the specified parking spaces are those into which parking is possible by automated driving, on the basis of a travel route of the automated driving. For example, parking spaces for which a travel route of the automated driving cannot be ensured, such as parking spaces facing a wall, do not correspond to parking spaces into which parking is possible by the automated driving. Then, the control device 10 sets parking spaces, among the specified parking spaces, in which no obstacles exist and into which parking is possible by the automated driving, as the available parking spaces Me. Thus, the control device 10 detects the available parking spaces Me”, wherein “a travel route cannot be ensured in the automated driving because a wall W interferes with the travel route (corresponding to dotted arrows in FIG. 4A)” indicates target position candidate detector calculates a trajectory of the vehicle from the current position of the vehicle to each target position candidate, and “the control device 10 sets parking spaces, among the specified parking spaces, in which no obstacles exist and into which parking is possible by the automated driving” indicates setting a certain target position candidate as a parking position candidate where the vehicle can be parked in a case where the trajectory of the vehicle can be calculated for the certain target position candidate), and
wherein the control device is configured to perform image processing to 20convert the surrounding image into a look-down image showing the vehicle and a surrounding area of the vehicle as viewed from above (par [0042]: “In step S102, the control device 10 of the parking assist apparatus 100 controls the image processing device 2 to generate an overhead image. The image processing device 2 generates the overhead image on the basis of the acquired plurality of captured images. The overhead image is an image in which the surrounding state including the subject vehicle and the parking space for the subject vehicle to park is viewed from a virtual viewpoint P (see FIG. 3) above the subject vehicle”), 
to cause the display device to display the look-down image and a travel direction image side by side in a target position 25setting screen in which the at least one target position candidate is displayed for settingF2733US (35468-263)- 33 - the target position (FIG. 6C; par [0079]: “Referring again to FIG. 2, when the subject vehicle V stops while the control flow from step S104 to step S106 is repeatedly executed, the display screen of the display 21 becomes a screen as illustrated in FIG. 6C. FIG. 6C is a third view for describing an example of a display screen in the parking assist process according to one or more embodiments of the present invention. The display screen of FIG. 6C is a display screen when the subject vehicle V stops at the position P3 in FIG. 4C”), and 
to cause the display device to display the look-down image and a travel direction image , which is an image viewed from the vehicle in the travel direction, side by side in an autonomous movement control screen displayed when controlling the autonomous movement operation (FIG. 6E; par [0087]: “FIG. 6E is a fifth view for describing an example of a display screen in the parking assist process according to one or more embodiments of the present invention. When the automated driving is started, the display screen of the display 21 becomes a screen as illustrated in FIG. 6E, and the subject vehicle V moves forward. At this time, the image 21C is displayed with messages informing that the subject vehicle V is moving forward by the automated driving and that the driver and passengers should gaze around the subject vehicle V. The automated driving control executed by the parking assist apparatus 100 will be described below”, where FIG. 6E shows the image viewed from the vehicle in the travel direction), but fails to specifically teach a bird's-eye image showing the vehicle and a part of the surrounding area positioned in a travel direction of the vehicle as viewed from above in the travel direction, and to cause the display device to display the look-down image and the bird's-eye image side by side in a target position 25setting screen in which the at least one target position candidate is displayed for settingF2733US (35468-263) - 33 - the target position.
	However, Yamamoto teaches a bird's-eye image showing the vehicle and a part of the surrounding area positioned in a travel direction of the vehicle as viewed from above in the travel direction (FIG.5; FIG. 6; FIG.8; FIG. 11; FIG. 17; FIG. 18; par [0094]: “an image generation unit configured to generate a virtual viewpoint image while moving, based on a relative angle of the target position with respect to a movement direction of the own vehicle when the own vehicle moves to the target position, at least one of a virtual viewpoint that is set at a position facing the target position across the own vehicle and a gazing point when facing an area including at least one of the own vehicle and the target position from the virtual viewpoint in a state where a distance between the virtual viewpoint and the gazing point is maintained and heights of the virtual viewpoint and the gazing point are maintained, and an output unit configured to output the virtual viewpoint image to a display device”, wherein “movement direction” corresponds to travel direction, and “FIG.8; FIG. 11; FIG. 17; FIG. 18” all show an example of the bird's-eye image showing the vehicle and a part of the surrounding area positioned in a travel direction of the vehicle as viewed from above);
to cause the display device to display the look-down image and the bird's-eye image side by side (FIG.8; FIG. 11; FIG. 17; FIG. 18; par [0064]: “FIG. 8 is a view illustrating the transition of a virtual viewpoint image 46A in a case where an own vehicle image 1A corresponding to the vehicle 1 moves toward the target position P (target area Pt) in a state where the distance between the virtual viewpoint E and the gazing point T is maintained and in a state where the heights of the virtual viewpoint E and the gazing point T are maintained. FIG. 8 is an example in which the virtual viewpoint image 46A and a bird's eye view image 46B when the vehicle 1 is looked down from directly above are displayed side by side on the display device 8”; par [0089]: “In addition, the display of the virtual viewpoint image 46A may be executed when the vehicle 1 travels (moves) by automatically executing all driving operations such as an accelerator operation, a brake operation, and a steering operation under the control of a traveling assistance device or a parking assistance device.”).
Hayakawa and Yamamoto are considered to be analogous to the claimed invention because it is in the same field of autonomous parking system while displaying surrounding information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the travel direction image shown in the display device while setting the target position of Hayakawa to incorporate the teachings of Yamamoto and provide a bird's-eye image showing the vehicle and a part of the surrounding area positioned in a travel direction of the vehicle as viewed from above. Doing so would increase user awareness throughout the parking process by providing a bird's-eye image which aids the driver in grasping the behavior of the vehicle approaching the target position (Yamamoto par [0067]: “As a result, display may be made to make it easy to grasp the behavior of the vehicle 1 (own vehicle image 1A) approaching the target position P (target area Pt) while avoiding deterioration in the reality of the virtual viewpoint image 46A.”), thus also increasing safety. 

Regarding claim 2, Hayakawa in view of Yamamoto teaches the parking assist system according to claim 1. Hayakawa further teaches wherein the control device is further configured to cause the display device to display the at least one target position candidate in the target position setting screen such that the at least one target position candidate is superimposed on at least one of the look-down image and the bird's-eye 10image (FIGs. 6D-6E “Mo”; par [0082]: “The display screen of FIG. 6D is a display screen when the vehicle stops at the position P4 in FIG. 4D. When the parking space PL5 is set as the target parking space Mo, the control device 10 controls the display 21 to display the display screen as illustrated in FIG. 6D thereby to present the target parking space Mo to the driver and passengers”, wherein “target parking space Mo” corresponds to target position candidate).

Regarding claim 3, Hayakawa in view of Yamamoto teaches the parking assist system according to claim 1. Hayakawa further teaches wherein the control device is further configured to cause the display device to display the target position in the autonomous movement control screen such that the target position is superimposed on at least one of 15the look-down image and the travel direction image (FIGs. 6D-6E “Mo”; par [0082]: “The display screen of FIG. 6D is a display screen when the vehicle stops at the position P4 in FIG. 4D. When the parking space PL5 is set as the target parking space Mo, the control device 10 controls the display 21 to display the display screen as illustrated in FIG. 6D thereby to present the target parking space Mo to the driver and passengers”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa in view of Yamamoto and further in view of Lee et al. (US20170036695A1, hereinafter Lee).

Regarding claim 4, Hayakawa in view of Yamamoto teaches the parking assist system according to claim 1, but fails to specifically teach wherein the control device is further configured to cause the display device to display a trajectory to the target position in the autonomous movement control screen such that the trajectory is superimposed on at least one of the look-down image and the travel direction image.
However, Lee teaches wherein the control device is further configured to cause the display device to display a trajectory to the target position in the autonomous movement control screen such that the trajectory is superimposed on at least one of the look-down image and the travel direction image (FIG. 11B, par [0149]: “FIG. 11B illustrates an example of displaying, in the AVM image 1100, a second guide image 1140 for guiding a parking path for the target parking region after the region in which the first guide image 1120 is displayed is set to the target parking region as illustrated in FIG. 11A”; par [0151]: “Alternatively, the control unit 160 may perform automatic parking by controlling the driving unit 150 without user manipulation. In this case, a message 1150 indicating that steering control of the vehicle 200 is started may be displayed in the AVM image 1100 along a parking path corresponding to the second guide image 1140”, wherein FIG. 11B shows the look-down image, as taught by Hayakawa).
Lee is considered to be analogous to the claimed invention because it is in the same field of autonomous parking system while displaying surrounding information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the look-down image of Hayakawa to incorporate the teachings of Lee and superimpose a trajectory to the target position. Doing so would increase user awareness throughout the parking process by providing a trajectory that will be taken by vehicle, thus reducing anxiety from the driver and enhancing safety as the driver may intervene when behavior of the vehicle deviates from the provided trajectory. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa in view of Yamamoto and further in view of KIM et al. (US 20180186407 A1, hereinafter KIM).

Regarding claim 5, Hayakawa in view of Yamamoto teaches the parking assist system according to claim 1. Hayakawa further teaches further comprising an operation input member configured to receive an input of a driving operation of the vehicle by the occupant (par [0064]: “For example, when the display 21 is a touch panel-type display, the driver or a passenger touches a portion representing a desired parking space thereby to designate the target parking space Mo, and information on the target parking space Mo is input to the control device 10”), but fails to specifically teach wherein when a predetermined operation input by the occupant is received via the operation input member while moving the vehicle by executing the control of the autonomous movement operation, the control device executes a deceleration process to decelerate and stop the vehicle.
However, KIM teaches wherein when a predetermined operation input by the occupant is received via the operation input member while moving the vehicle by executing the control of the autonomous movement operation, the control device executes a deceleration process to decelerate and stop the vehicle (par [0024] In the step of automatically parking the subject vehicle, when any one of gear shift, steering change, and brake operation is performed, the automatic parking mode may be stopped.”, wherein “automatic parking mode may be stopped” indicates control device executes a deceleration process to decelerate and stop the vehicle).
KIM is considered to be analogous to the claimed invention because it is in the same field of autonomous parking system while displaying surrounding information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the display of Hayakawa in view of YAMAMOTO to incorporate the teachings of KIM by stopping autonomous procedure when operation inputs are received. Doing so enhances user experience in controlling the vehicle, as it provides means for the driver to immediately stop the automated parking process when he or she has observed an event that was not detected by the system, thus also enhancing safety.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S KIM whose telephone number is (571)272-7356. The examiner can normally be reached Mon - Fri 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.K./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668